IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

NICHOLAS JAMES HUNTER,              NOT FINAL UNTIL TIME EXPIRES TO
FORMER HUSBAND,                     FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-2130
v.

JAYSA LEA HUNTER,
FORMER WIFE,

      Appellee.


_____________________________/

Opinion filed November 10, 2014.

An appeal from the Circuit Court for Okaloosa County.
John "Jay" Gontarek, Judge.

James C. Campbell and Clark H. Henderson of James C. Campbell, P.A., Shalimar,
for Appellant.

A. Richard Troell and William L. Ketchersid of Ward & Ketchersid, P.A., Destin,
for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.